Citation Nr: 1206903	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides and to a service-connected disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1969 to August 1976.  He was stationed in Vietnam from February 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PTSD and hypertension, respectively.  

The hypertension issue has been recharacterized as noted on the cover page to better reflect the Veteran's contentions. 

In the February 2007 VA Form 9, the Veteran indicated that he wanted a hearing by a Veterans Law Judge (VLJ) at the RO.  In a correspondence dated March 2007, the Veteran requested a hearing before a Decision Review Officer (DRO).  He subsequently withdrew the request for a VLJ hearing in writing in February 2008.  In April 2008, the Veteran testified at a hearing conducted before a DRO, and the transcript of those proceedings is of record.  


FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II, and his service-connected diabetic nephropathy.

2.  The Veteran engaged in combat while serving on active duty in Vietnam.

3.  The Veteran has been diagnosed with PTSD. 
4.  Competent medical evidence shows a relationship between the currently-diagnosed PTSD and the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, and the service-connected diabetic nephropathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  PTSD was incurred in the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein-a complete grant of the benefits sought on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Hypertension

In relevant part, the Veteran contends that his current hypertension was caused, or has been aggravated, by his service-connected diabetes mellitus, type II.  [In this regard, the Board notes that service connection has also been granted for diabetic nephropathy.]  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Private treatment records reflect that the Veteran was diagnosed with diabetes as early as 1994.  A January 1997 private treatment record was the first to note an assessment of benign essential hypertension.

The Veteran underwent a VA genitourinary examination in November 2009.  He reported that he had been diagnosed with diabetes in 1993.  His diabetes was controlled with insulin and Metformin.  His blood pressure was controlled with anti-hypertensive medication.  The examiner reviewed the claims file, diagnosed essential hypertension, and opined that the Veteran's hypertension is "less likely as not secondary to diabetes mellitus given its three year onset following the diagnosis of diabetes mellitus in 1994."  In addition, the examiner opined that the Veteran's hypertension "has been aggravated as a process by the development of nephropathy secondary to diabetes mellitus."  He explained that the Veteran's elevated blood urea nitrogen and creatinine was noted approximately within 60 to 90 days of the change of medication by his private doctor to better control his hypertension.  

A February 2010 correspondence from the Veteran's private physician notes that the Veteran was diagnosed with diabetes mellitus in 1994 and hypertension in 1996.

Based on this evidentiary posture, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, and the service-connected diabetic nephropathy.  The VA examiner found that the Veteran's hypertension "has been aggravated as a process by the development of nephropathy secondary to diabetes mellitus."  There is no competent medical evidence to the contrary.  Therefore, based on aggravation by service-connected disabilities, service connection for hypertension is warranted, and consideration of the Veteran's claim for service connection for hypertension on any other basis is not necessary.

      B.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

According to recent changes to the applicable regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Here, the Veteran contends that his current diagnosis of PTSD, and related symptoms, are the result of his active service.  Specifically, he reports that, during his service in Vietnam, he shot a Vietnamese man who grabbed his briefcase (which was full of money) as he was walking through the airport; saw a child explode a grenade in front of a guard shack; and witnessed a nearby ammunition dump explode.  The Veteran maintains that he was fired on at times during the course of his courier duties, and has submitted a picture of a pickup truck riddled with bullet holes that was taken during his deployment.  He also maintains that he experienced mortar attacks.  Finally, he contends that he assisted with body recovery after a helicopter crash stateside.  

Service treatment records reflect no in-service complaints or history of psychiatric problems other than a questionable diagnosis of anxiety in April 1972.  

Post-service records reflect a current diagnosis of PTSD.  Significantly, throughout the current appeal, multiple doctors have associated the Veteran's PTSD with certain stressful experiences in Vietnam, to include the shooting and grenade incidents.  

Personnel records indicate that the Veteran was stationed in Vietnam from February 1971 to February 1972.  He served as a driver and drove approximately 100 miles per day to pick up and deliver money to approximately 16 retail and food outlets.  He also served as an air courier and, as such, flew to approximately five Exchange facilities each week and transported distribution and cash receipts to the Area Exchange Headquarters.  This evidence supports the Veteran's assertions that, in furtherance of his in-service responsibilities as a courier of money, he was fired upon many times.  

Furthermore, the RO was able to verify that the Veteran's unit was stationed at Cam Ranh Bay and that the air base suffered one Sapper attack and four Standoff attacks during the time that the Veteran was stationed there.  This evidence supports the Veteran's assertions that he was subjected to mortar attacks during his service in Vietnam.  

Clearly, based on this evidentiary posture, the Veteran's fear of hostile military active is consistent with the places, types, and circumstances of his active duty in Vietnam.  Of further significance to the Board in this matter is the fact that, during the current appeal, multiple treating physicians have associated the Veteran's PTSD with those in-service experiences.  Accordingly, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, and the service-connected diabetic nephropathy, is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


